DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 were previously pending and subject to a Final Office Action having a notification date of April 2, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed an RCE on June 18, 2021 amending claims 1-5, 7-11, and 13-17.  
Claims 1-18 are currently pending with claims 1, 7, and 13 being independent, and have been examined.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, pages 9-18, Remarks Regarding 35 U.S.C. § 101 Rejection Section, filed June 2, 2021, with respect to the rejections of claims 1-18 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-18 under 35 U.S.C. § 101 are being maintained. Please see updated rejection below.
Applicant claims that:
The claims are not directed to an abstract idea.
The claims recite elements such as “providing one or more inputs to a machine learning model based on the current value for each of the plurality of attributes of the first patient, wherein the machine learning model has been trained through a supervised 
Regarding A, the examiner asserts that the identified abstract idea in the updated 101 rejection below clearly falls within the (a) “certain methods of organizing human activity” because training machine learning model, using a predicted value to determine if a patient is eligible for and select a clinical trial all relate to managing human behavior/interactions between people. Moreover, the foregoing underlined limitations constitute: (b) “mathematical concepts” because training machine learning models and calculating values will be eligible for clinical trials represent mathematical calculations. Please see updated 101 rejections below.
Regarding B, the Examiner asserts that features of “providing one or more inputs to a machine learning model based on the current value for each of the plurality of attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: generating a training data set comprising historical starting values of a particular patient attributes and one or more historical values of additional patient attributes associated with labels indicating historical subsequent values of the particular patient attributes for a plurality of patients, wherein the particular patient attribute comprises one of: a body mass index; an indication of whether a given medication is currently being taken; a mediation dosage amount; or an indication of whether a given procedure has been undergone; and using the training data set to train the machine learning model to output predicted values with confidence scores for the particular patient attributes in Id.). 
Regarding the additional limitation “determining a current value for each of a plurality of attributes of a first patient” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, the additional elements do not integrate the at least one abstract idea into a practical application. Please see updated 101 rejections below.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s remarks, pages 18-19, Remarks Regarding 35 U.S.C. § 103 Rejections Section, filed June 2, 2021, with respect to rejections of claims 1-18 under 35 U.S.C. § 103 have been fully considered.  The rejections of claims 1-18 under 35 U.S.C. § 103 have been withdrawn.
Allen (U.S. Patent App. Pub. No. 2016/0246932) teaches a method for identifying patient eligibility for clinical trials based on future prediction of patient attributes. Teverovskiy (European Patent 
However, the prior arts or combinations of them do not explicitly teach the features of:
generating a training data set comprising historical starting values of a particular patient attributes and one or more historical values of additional patient attributes associated with labels indicating historical subsequent values of the particular patient attributes for a plurality of patients, wherein the particular patient attribute comprises one of: 
a body mass index; 
an indication of whether a given medication is currently being taken; 
a mediation dosage amount; or 
an indication of whether a given procedure has been undergone. 
For at least the aforementioned reasons, the rejections of claims 2-28, 30-32 under 35 U.S.C. § 103 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-6 are directed to a method (i.e., a process), claims 7-12 are directed to a system (i.e., a machine), and claims 13-18 are directed to a non-transitory computer readable medium (i.e., a 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 7 includes limitations that recite an abstract idea. Note that independent claim 7 is the system claim, while claim 1 covers a method claim and claim 13 covers the matching computer readable medium.
Specifically, independent claim 7 recites:
A system, comprising one or more processors and a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by the one or more processors to perform a method, the method comprising: 
determining a current value for each of a plurality of attributes of a first patient; 
providing one or more inputs to a machine learning model based on the current value for each of the plurality of attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: 
generating a training data set comprising historical starting values of a particular patient attributes and one or more historical values of additional patient attributes associated with labels indicating historical subsequent values of the particular patient attributes for a plurality of patients, wherein the particular patient attribute comprises one of: 
a body mass index; 
an indication of whether a given medication is currently being taken; 
a mediation dosage amount; or 
an indication of whether a given procedure has been undergone; and 
using the training data set to train the machine learning model to output predicted values with confidence scores for the particular patient attributes in response to inputs comprising a current values for the particular patient attributes and current values for the additional patient attributes;
determining, based on one or more outputs from the machine learning model in response to the one or more inputs, a predicted value of the particular patient attribute for the first patient and a confidence score for the predicted value;
identifying a plurality of clinical trials based on the particular patient attribute; and 
generating a probability that the first patient will be eligible for each of the plurality of clinical trials at a future time, based on the predicted value of the particular patient attribute for the first patient and the confidence score for the predicted value. 
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because training machine learning model, using a predicted value to determine if a patient is eligible for and select a clinical trial all relate to managing human behavior/interactions between people. Moreover, the foregoing underlined limitations constitute: (b) “mathematical concepts” because training machine learning models and calculating values will be eligible for clinical trials represent mathematical calculations.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 8-12 (similarly for dependent claims 2-6, and 14-18) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  

In relation to claim 9 (similarly to claims 3 and 15), this claim merely recites specific kind of clinical trials that is selected to be analyzed.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 7 (similar to claims 1 and 13), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system, comprising one or more processors and a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by the one or more processors to perform a method, the method comprising (conventional computer implementation as noted below, see MPEP § 2106.05(f)): 
determining a current value for each of a plurality of attributes of a first patient (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
providing one or more inputs to a machine learning model based on the current value for each of the plurality of attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: 
generating a training data set comprising historical starting values of a particular patient attributes and one or more historical values of additional patient attributes associated with labels indicating historical subsequent values of the particular patient attributes for a plurality of patients, wherein the particular patient attribute comprises one of: 
a body mass index; 
an indication of whether a given medication is currently being taken; 
a mediation dosage amount; or 
an indication of whether a given procedure has been undergone; and 
using the training data set to train the machine learning model to output predicted values with confidence scores for the particular patient attributes in response to inputs comprising a current values for the particular patient attributes and current values for the additional patient attributes;
determining, based on one or more outputs from the machine learning model in response to the one or more inputs, a predicted value of the particular patient attribute for the first patient and a confidence score for the predicted value;
identifying a plurality of clinical trials based on the particular patient attribute; and 
generating a probability that the first patient will be eligible for each of the plurality of clinical trials at a future time, based on the predicted value of the particular patient attribute for the first patient and the confidence score for the predicted value. 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the system that includes processors, computer-readable storage medium, and computer-readable program code, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “determining a current value for each of a plurality of attributes of a first patient” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 8 (similar to claims 2 and 14) does not have any additional elements.
For claim 9 (similar to claims 3 and 15), regarding the additional limitations of “selecting clinical trials that include the particular patient attribute for the first patient in corresponding stated criteria”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
For claim 10 (similar to claims 4 and 16), regarding the additional limitations of “selecting a first clinical trial of the plurality of clinical trials; and providing an indication of the first clinical trial”, the 
For claim 11 (similar to claims 5 and 17), regarding the additional limitations of “selecting a first clinical trial of the plurality of clinical trials; and providing an indication of the first clinical trial”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
Claim 12 (similar to claims 6 and 18) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 7-12 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 7 with its dependent claims 8-12 and analogous independent claim 1 with its dependent claims 2-6, analogous independent claim 13 with its 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 7, regarding the additional limitations of the system that includes processors, computer-readable storage medium, and computer-readable program code, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitation “determining a current value for each of a plurality of attributes of a first patient” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 7 and analogous independent claims 1 and 13 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Claim 8 (similar to claims 2 and 14) does not have any additional elements.
In dependent claim 9 and analogous dependent claims 3 and 15, regarding the additional limitations of “selecting clinical trials that include the particular patient attribute for the first patient in corresponding stated criteria”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 

In dependent claim 11 and analogous dependent claims 5 and 17, regarding the additional limitations of “selecting a first clinical trial of the plurality of clinical trials; and providing an indication of the first clinical trial”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Claim 12 (similar to claims 6 and 18) does not have any additional elements.
Therefore, claims 1-18 are ineligible under 35 USC §101.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0246932 to Allen et al. ("Allen"), in view of U.S. Patent App. Pub. No. 2018/0271455 to Zhong et al. (“Zhong”), in view of European Patent No. EP2145276B1 to Teverovskiy et al. ("Teverovskiy").
Regarding claims 1, 7 and 13, Allen discloses:
A system (see [16] and Fig. 1, system 100), comprising one or more processors (see [17] and Fig. 1, processor 104) and a computer-readable storage medium (see [17] and Fig. 1, memory 106 and storage 108) having computer-readable program code (see [19] and Fig. 1, application 112 is saved in memory 106, Machine Learning models 116 and classification function 117 is saved in storage 118) embodied therewith, the computer-readable program code executable by the one or more computer processors to perform a method, the method comprising: 
identifying a plurality of clinical trials based on the particular patient attribute (see [24], mutable attributes, such as the patient’s weight, are compared with criteria/requirements of clinical trials); and 
generating a probability that the first patient will be eligible for each of the plurality of clinical trials at a future time, based on the predicted value of the particular patient attribute for the first patient and the confidence score for the predicted value (see Fig. 4 and [25], a patient is above a required weight, but the patient's weight is steadily trending down, the patient's eligibility score may be adjusted to reflect this progress. See [15], a scoring algorithm generates a confidence score with each output answer. Also see Fig. 2 and [22], at step 280, system determines how likely it is that each criteria not satisfied can (or will) be later met by the patient. The weighted answer maybe full weight (maximum score of confidence)).
Allen does not explicitly disclose:
providing one or more inputs to a machine learning model based on the current value for each of the plurality of attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: 
generating a training data set comprising historical starting values of a particular patient attributes and one or more historical values of additional patient attributes associated with labels indicating historical subsequent values of the particular patient attributes for a plurality of patients, wherein the particular patient attribute comprises one of: 
a body mass index; 
an indication of whether a given medication is currently being taken; a mediation dosage amount; or 
an indication of whether a given procedure has been undergone; and 
using the training data set to train the machine learning model to output predicted values with confidence scores for the particular patient attributes in response to inputs comprising a current values for the particular patient attributes and current values for the additional patient attributes;
determining, based on one or more outputs from the machine learning model in response to the one or more inputs, a predicted value of the particular patient attribute for the first patient and a confidence score for the predicted value.
Zhong teaches that it was known in the medical condition prediction art at the time of filing to include: 
generating a training data set comprising historical starting values of a particular patient attributes and one or more historical values of additional patient attributes associated with labels indicating historical subsequent values of the particular patient attributes for a plurality of patients (see [121] and Fig. 5, historical time series values of a particular patient attribute (glucose level) are input into the machine learning model to train and predict future glucose level. For example, hourly interval historical patient data across a plurality of different days preceding development of the machine learning model is used as input. Also see [122], additional patient attributes are also included in the machine learning model for training and predicting, such as historical insulin delivery data, historical meal data, and historical exercise data for the patient during that time interval. Also see [171], a cohort of patients are identified and used to build machine learning models to predict future outcome), 
wherein the particular patient attribute comprises one of: a body mass index; an indication of whether a given medication is currently being taken; a mediation dosage amount; or an indication of whether a given procedure has been undergone (see [122], patient attribute may be insulin intake/delivery data) in order to improve predictions based on patient’s data (see [2] and [4] of Zhong).
Therefore, it would have been obvious to one of ordinary skill in the art of medical condition prediction before the effective filing date of the claimed invention to modify the system of Allen to include generating a training data set comprising historical starting values of a particular patient attributes and one or more historical values of additional patient attributes associated with labels indicating historical subsequent values of the particular patient attributes for a plurality of patients, 
Teverovskiy teaches that it was known in the medical condition prediction art at the time of filing to include: 
providing one or more inputs to a machine learning model based on the current value for each of the plurality of attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: (see Fig. 1C and [22], database 134 has data of patients whose outcomes are at least partially known. Also see [23], database 134 also includes data indicating the outcomes of patients. See [24], Data of known patients from database 134 is input to the SVM to determine parameters for a predictive model. See [151], in example 5, training data was used to train the model to predict prostate cancer reoccurrence. Also see [153], using the current patient’s data, the model is validated and predicted value is outputted); and 
using the training data set to train the machine learning model to output predicted values with confidence scores for attributes in response to inputs representing current values for the attributes (see [22], machine learning model (SVM or neural network) model is used, training data used is from database 134, database 134 has patients’ data whose outcomes are at least partially known. See [34], a neural network model is used to predict prostate cancer recurrence, the training data is from for a cohort of patients whose outcomes with respect to prostate cancer recurrence are at least partially known in order to produce an output. CI (concordance index) is calculated to evaluate the confidence. See [151], in example 5, training data was used to train the model to predict prostate cancer reoccurrence. Also see [153], using the patient’s data, the model is validated and the CI index is calculated to be 0.83);
determining, based on one or more outputs from the machine learning model in response to the one or more inputs, a predicted value for a particular patient attribute for the first patient of the plurality of attributes and a confidence score for the predicted value (See [151], in example 5, training data was used to train the model to predict prostate cancer reoccurrence. Also see [153], using the patient’s data, the model is validated and the CI index is calculated to be 0.83. The predicted value is the probability of prostate cancer reoccurrence).
Therefore, it would have been obvious to one of ordinary skill in the art of medical condition prediction before the effective filing date of the claimed invention to modify the system of Allen to include providing one or more inputs to a machine learning model based on the current value for each of the plurality of attributes of the first patient, wherein the machine learning model has been trained through a supervised learning process comprising: generating a training data set comprising historical starting patient attributes associated with historical subsequent patient attributes of a plurality of patients; and using the training data set to train the machine learning model to output predicted values with confidence scores for attributes in response to inputs representing current values for the attributes; determining, based on one or more outputs from the machine learning model in response to the one or more inputs, a predicted value for a particular patient attribute for the first patient of the plurality of attributes and a confidence score for the predicted value as taught by Teverovskiy in order to predict medical condition of patient with improved predictive power. 
Regarding claims 2, 8 and 14, Allen discloses:
determining an attribute trend for the particular patient attribute for the first patient (see [25], at step 440, the patient's attribute is evaluated. The evaluation accounts for trends or changes to an attribute value over time. For example, a patient's weight is steadily trending down). 
Allen does not explicitly discloses:
determining the predicted value for the of the particular patient attribute for the first patient comprises modifying the current value of the particular patient attribute for the first patient based on a direction and a magnitude of an attribute trend for the particular patient attribute for the first patient.
However, Teverovskiy teaches that it was known in the medical condition prediction art at the time of filing to include: 
determining the predicted value for the particular patient attribute for the first patient comprises modifying the current value of the particular patient attribute for the first patient based on a direction and a magnitude of an attribute trend for the particular patient attribute for the first patient (see see [16] and Fig. 2, data of new patient is output from the predictive model in Fig. 2. Predicted value of the new patient is modified based on magnitude and direction of the trend) in order to predict medical condition trends of patient with improved predictive power (see paragraph [2] and [7] of Teverovskiy).
Therefore, it would have been obvious to one of ordinary skill in the art of medical condition prediction before the effective filing date of the claimed invention to modify the system of Allen to include determining the predicted value for the particular patient attribute for the first patient comprises modifying the current value of the particular patient attribute for the first patient based on a direction and a magnitude of an attribute trend for the particular patient attribute for the first patient as taught by Teverovskiy in order to predict medical condition trends of patient with improved predictive power. 
Regarding claims 3, 9, and 15, Allen discloses:
identifying the plurality of clinical trials comprises selecting clinical trials that include the particular patient attribute for the first patient in corresponding stated criteria (see [22] and Fig. 2, patient’s attributes are received and matched with clinical trials’ criteria. Also see [25], mutable ).
Regarding claims 4, 10, and 16, Allen discloses:
selecting a first clinical trial of the plurality of clinical trials (see Fig. 2 and [22], at step 230, the application selects clinical trial and receives criteria information); 
determining that the first patient is not currently eligible for the first clinical trial, based on the current value of the particular patient attribute for the first patient (see Fig. 2 and [22], at step 270, the application determines whether the patient satisfies the required attribute values of a particular clinical trial. Also see Fig. 3 and [23], patient’s attribute values and clinical trial criteria/requirements are compared to determine if patient is eligible for clinical trial); 
determining that the predicted value for the particular patient attribute for the first patient satisfies the stated criteria of the first clinical trial (see Fig. 4 and [25], a patient is above a required weight, but the patient's weight is steadily trending down, the patient's eligibility score may be adjusted to reflect this progress. Also see Fig. 2 and [22], at step 280, system determines how likely it is that each criteria not satisfied can (or will) be later met by the patient); and 
providing an indication of the first clinical trial (see Fig. 2 and [22], at step 290, the weighted answer is returned to the user indicating how likely the patient is to be eligible for the clinical trial).
Regarding claims 5, 11, and 17, Allen discloses:
selecting a first clinical trial of the plurality of clinical trials (see Fig. 2 and [22], at step 230, the application selects clinical trial and receives criteria information); 
determining that the first patient is currently eligible for the first clinical trial, based on the current value of the particular patient attribute for the first patient (see Fig. 2 and [22], at step 270, the application determines whether the patient satisfies the required attribute values of a particular ); 
determining that the predicted value for the particular patient attribute for the first patient does not satisfy the stated criteria of the first clinical trial (see [14], for a trial where eligibility requires participants within a certain age range, a patient may become eligible or not eligible for the trial at a later date. see [25], when a patient has an extensive medical history indicating the patient has never satisfied the required attribute value, the trend indicates that the patient is less likely to meet the required attribute values and the patient's eligibility score may be adjusted to reflect this); and 
providing an indication of the first clinical trial (see Fig. 2 and [22], at step 290, the weighted answer is returned to the user indicating how likely the patient is to be eligible for the clinical trial).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0246932 to Allen et al. ("Allen") in view of U.S. Patent App. Pub. No. 2018/0271455 to Zhong et al. (“Zhong”), in view of European Patent No. EP2145276B1 to Teverovskiy et al. ("Teverovskiy"), and further in view of U.S. Patent App. Pub. No. 2019/0287198 to Schultz ("Schultz").
Regarding claims 6, 12, and 18, Allen does not explicitly disclose:
each respective clinical trial of the plurality of clinical trials is associated with a respective future time, and wherein each respective future time is determined based on one or more characteristics of the respective clinical trial.
However, Schultz teaches that it was known in the clinical trial management art at the time of filing to include: 
each respective clinical trial of the plurality of clinical trials is associated with a respective future time, that is determined based on one or more characteristics of the respective clinical trial (see Fig. 1, a general timeline for clinical trial is shown. Also see Fig. 2 and [38], patient recruitment timeline is generated in step 230 for a clinical trial based on clinical trial factors such as country dependent factors and site dependent factors) in order to predict time for recruiting patients for the clinical trial more accurately (see paragraph [3] and [4] of Schultz).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical trial management before the effective filing date of the claimed invention to modify the system of Allen to include each of the plurality of clinical trials is associated with a respective future time, and wherein each respective future time is determined based on one or more characteristics of the respective clinical trial as taught by Schultz in order to predict time for recruiting patients for the clinical trial more accurately. 	
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Dugan et al. (“Machine Learning Techniques for Prediction of Early Childhood Obesity”, Applied Clinical Informatics, 12 Aug 2015, 6(3):506-520) discloses using machine learning to predict early childhood obesity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W./Examiner, Art Unit 3686   

/BETH V BOSWELL/Supervisor, TC 3600